da Conturbia v. Scamardo et al                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-283-CV

     FRANCO da CONTURBIA,
                                                                                              Appellant
     v.

     W.P. SCAMARDO, STEFANO de ASARTA AND
     BRAZOS FARM, LTD.,
                                                                                              Appellees
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 94-06-14,651-CV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On November 18, 1996, appellant Franco da Conturbia, along with appellees Stefano de
Asarta, M.U.S.A., Ltd., and Brazos Farm, Ltd., filed a joint motion to dismiss the appeal
pursuant to Rule 59(a) of the Texas Rules of Appellate Procedure.  Neither da Conturbia nor
appellee W.P. Scamardo requested that portion of the appeal relating to da Conturbia's claims
against Scamardo be dismissed.  In relevant portion, Rule 59(a) provides:
      (1)  The appellate court may finally dispose of an appeal or writ of error as follows:
(A)  In accordance with an agreement signed by all parties or their attorneys and
filed with clerk; or
                  (B)  On motion of appellant to dismiss the appeal or affirm the
judgment appealed from, with notice to all other parties; provided, that
no other party shall be prevented from seeking any appellate relief it
would otherwise be entitled to.

Tex. R. App. P. 59(a).
      In the motion, the relevant parties stated that they have reached a settlement agreement.  The
motion is signed by the appellant's attorney and by the attorney representing M.U.S.A., Brazos
Farm, and de Asarta.
      The motion to dismiss is granted.  The cause is dismissed in part with each party to bear its
own costs.
                                                                               PER CURIAM

Before Justice Cummings and
      Justice Vance
      (Chief Justice Davis not participating)
Dismissed in part
Opinion delivered and filed November 27, 1996
Do not publish